DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 4, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2010/0325476 issued to Zheng Zhang et. al. (“Zhang”) and US 8190835 issued to Jedidiah Yueh (“Yueh”).




As per claim 1, Zhang teaches A computer-implemented method comprising: 

receiving a request to delete a first object associated with a first location of a data store (Zhang: [0057], as an existing object may be deleted via the object deletion API. A client requests to delete an object. When a data node receives the deletion request, it may delete the object replica on it); 

identifying, based on a set of one or more records identifying locations of objects stored by a storage system, one or more replicas of the first object that are associated with locations of the storage system that are different from the first location (Zhang: [0039], as index may include information about a replica set for each object such as an indication of system nodes where replicas pf the object may be stored. The index maintains a list of locations or pointers to all the copies of the data object, Zhang: [0057], as the index node marks the object index to be deleted and sends the deletion requests to all the data nodes pointed to by the object index. When the data node receives the deletion request, it may delete the object replica stored on it and send back deletion acknowledgement); 

determining whether all of the one or more replicas are designated for de-duplication  ( Zhang: [0057], as the index node marks the object index to be deleted and sends the deletion requests to all the data nodes pointed to by the object index. When the data node receives the deletion request, it may delete the object replica stored on it and send back deletion acknowledgement); 

and deleting the first object from the first location (Zhang: [0035], as the old object may be subsequently deleted).  

Zhang does not explicitly teach storing a copy of the first object at a second location different from the first location when all of the one or more replicas are designated for de-duplication. Yueh does teach storing a copy of the first object at a second location different from the first location when all of the one or more replicas are designated for de-duplication (Yueh: column 6, lines 35-39, as a de-duplication client de-duplicates redundant data stored on (or being written to) a storage system by identifying redundant data, deleting the redundant data (or preventing it from being stored to begin with), and storing a pointer or a reference to a single instance of the data).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Zhangs’ system of a distributed object store which stores and deletes replicas of objects by utilizing the Yuen’s’ system of de-duplication in a shared architecture by providing a pointer to a single copy after replica data has been deleted in order to provide a means to rebuild an index from the data objects stored, as long as a last copy of the object is available (see Yuen: [0073]).

As per claim 2, same as claim arguments above and Zhang teaches:
 The method of claim 1 wherein determining whether a replica is designated for de-duplication comprises determining whether a record of the set of one or more records designates the replica for de-duplication (Zhang: [0057], as the index node marks the object index to be deleted and sends the deletion requests to all the data nodes pointed to by the object index. When the data node receives the deletion request, it may delete the object replica stored on it and send back deletion acknowledgement). 

As per claim 3, same as claim arguments above and Zhang teaches:
 The method of claim 2 wherein a record of the set of one or more records designates the replica for de-duplication to remove the replica and reduce required storage space (Zhang: [0039], as index may include information about a replica set for each object such as an indication of system nodes where replicas pf the object may be stored. The index maintains a list of locations or pointers to all the copies of the data object, Zhang: [0057], as the index node marks the object index to be deleted and sends the deletion requests to all the data nodes pointed to by the object index. When the data node receives the deletion request, it may delete the object replica stored on it and send back deletion acknowledgement).

As per claim 4, same as claim arguments above and Yueh teaches:
The method of claim 1 wherein the first object is stored in a storage cluster and the first location is associated with a unique identification of the storage cluster and an address within the storage cluster (Yueh: Figure 1, storage systems).  



As per claim 5, same as claim arguments above and Yueh teaches:
The method of claim 1 wherein the first object is stored within a portion of the data store that is stored within a first storage cluster and at least one replica of the first object is stored within a second storage cluster different from the first storage cluster (Yueh: Figure 1, storage systems).  

As per claim 6, same as claim arguments above and Yueh teaches:
 The method of claim 1 wherein storing a copy of the first object at the second location further comprises storing the copy of the first object at the second location when all of the one or more replicas are designated for de-duplication and less than all of the one or more replicas 2Application No.: 16/390,613Docket No.: GOOGLE 3.0-2593 CON CON CON are designated for deletion  (Yueh: column 6, lines 35-39, as a de-duplication client de-duplicates redundant data stored on (or being written to) a storage system by identifying redundant data, deleting the redundant data (or preventing it from being stored to begin with) , and storing a pointer or a reference to a single instance of the data).
 
As per claim 7, same as claim arguments above and Yueh teaches:
The method of claim 1 wherein storing a copy of the first object at the second location further comprises storing the copy of the first object at the second location when all of the one or more replicas are designated for de-duplication and the first object is not designated for de- duplication (Yueh: column 6, lines 35-39, as a de-duplication client de-duplicates redundant data stored on (or being written to) a storage system by identifying redundant data, deleting the redundant data (or 
  
As per claim 8, same as claim arguments above and Zhang teaches: 
The method of claim 1 wherein the first object comprises a file uploaded by a client (Zhang: [0035], as the data object may represent any type of data for storage in the distributed object store. For example, a data object may be any type of file(s), including document, spreadsheet and data base for example).  

As per claim 9, Zhang teaches A storage system comprising:
 one or more processors (Zhang: Figure 3);
 memory (Zhang: Figure 3);
 and one or more programs stored in the memory configured for execution by the one or more processors, the one or more programs comprising instructions for (Zhang: Figure 3):

 receiving a request to delete a first object associated with a first location of a data store (Zhang: [0057], as an existing object may be deleted via the object deletion API. A client requests to delete an object. When a data node receives the deletion request, it may delete the object replica on it); 

identifying, based on a set of one or more records identifying locations of objects stored by the storage system, one or more replicas of the first object that are associated with locations of the storage system that are different from the first location (Zhang: [0039], as index may include information about a replica set for each object such as an indication of system nodes where replicas pf the object may be stored. The index maintains a list of locations or pointers to all the copies of the data object, Zhang: [0057], as the index node marks the object index to be deleted and sends the deletion requests to all the data nodes pointed to by the object index. When the data node receives the deletion request, it may delete the object replica stored on it and send back deletion acknowledgement);

 determining whether all of the one or more replicas are designated for de-duplication ( Zhang: [0057], as the index node marks the object index to be deleted and sends the deletion requests to all the data nodes pointed to by the object index. When the data node receives the deletion request, it may delete the object replica stored on it and send back deletion acknowledgement);

  and deleting the first object from the first location (Zhang: [0035], as the old object may be subsequently deleted).  

Zhang does not explicitly teach storing a copy of the first object at a second location different from the first location when all of the one or more replicas are designated for de-duplication. Yueh does teach storing a copy of the first object at a second location different from the first location when all of the one or more replicas are designated for de-duplication (Yueh: column 6, lines 35-39, as a de-
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Zhangs’ system of a distributed object store which stores and deletes replicas of objects by utilizing the Yuen’s’ system of de-duplication in a shared architecture by providing a pointer to a single copy after replica data has been deleted in order to provide a means to rebuild an index from the data objects stored, as long as a last copy of the object is available (see Yuen: [0073]).

As per claim 10, same as claim arguments above and Zhang teaches:
The storage system of claim 9 wherein determining whether a replica is designated for de-duplication comprises determining whether a record of the set of one or more records designates the replica for de-duplication (Zhang: [0057], as the index node marks the object index to be deleted and sends the deletion requests to all the data nodes pointed to by the object index. When the data node receives the deletion request, it may delete the object replica stored on it and send back deletion acknowledgement). 
  
As per claim 11, same as claim arguments above and Zhang teaches:
The storage system of claim 10 wherein a record of the set of one or more records designates the replica for de-duplication to remove the replica and reduce required storage 3Application No.: 16/390,613Docket No.: GOOGLE 3.0-2593 CON CON CON space (Zhang: [0039], as index may include information about a replica set for each object such as an indication of system nodes where replicas pf the object may be stored. The index maintains a list of locations or pointers to all the copies of the data object, Zhang: [0057], as the index node marks the object index to be deleted and sends the deletion requests to all the data nodes pointed to by the object index. When the data node receives the deletion request, it may delete the object replica stored on it and send back deletion acknowledgement).
  
As per claim 12, same as claim arguments above and Yueh teaches:
The storage system of claim 9 wherein the first object is stored in a storage cluster and the first location is associated with a unique identification of the storage cluster and an address within the storage cluster (Yueh: Figure 1, storage systems).  


As per claim 13, same as claim arguments above and Yueh teaches:
The storage system of claim 9 wherein the first object is stored within a portion of the data store that is stored within a first storage cluster and at least one replica of the first object is stored within a second storage cluster different from the first storage cluster (Yueh: Figure 1, storage systems).  



As per claim 14, same as claim arguments above and Yueh teaches:
The storage system of claim 9 wherein storing a copy of the first object at the second location further comprises storing the copy of the first object at the second location when all of the one or more replicas are designated for de-duplication and less than all of the one or more replicas are designated for deletion (Yueh: column 6, lines 35-39, as a de-duplication client de-duplicates redundant data stored on (or being written to) a storage system by identifying redundant data, deleting the redundant data (or preventing it from being stored to begin with) , and storing a pointer or a reference to a single instance of the data).

As per claim 15, same as claim arguments above and Yueh teaches:
The storage system of claim 9 wherein storing a copy of the first object at the second location further comprises storing the copy of the first object at the second location when all of the one or more replicas are designated for de-duplication and the first object is not designated for de-duplication  (Yueh: column 6, lines 35-39, as a de-duplication client de-duplicates redundant data stored on (or being written to) a storage system by identifying redundant data, deleting the redundant data (or preventing it from being stored to begin with) , and storing a pointer or a reference to a single instance of the data).

As per claim 16, same as claim arguments above and Zhang teaches:
The storage system of claim 9 wherein the first object comprises a file uploaded by a client (Zhang: [0035], as the data object may represent any type of data for 
  
Claim 17, 19-20 are rejected based on the same rationale as claims 1, 6-7 above.

As per claim 18, same as claim arguments above and Zhang teaches:
The storage medium of claim 17 wherein determining whether a replica is designated for de-duplication comprises determining whether a replica of the first object has been designated for removal as a duplicate of the first object (Zhang: [0057], as the index node marks the object index to be deleted and sends the deletion requests to all the data nodes pointed to by the object index. When the data node receives the deletion request, it may delete the object replica stored on it and send back deletion acknowledgement).  


Response to Arguments
Applicant's arguments filed November 18, 2021 have been fully considered but they are not persuasive. 

Applicant argues prior art of record does not teach a) determining whether all of the one or more replicas are designated for de- duplication and b) storing a copy of the first object at a second location different from the first location when all of the one or more replicas are designated for de-duplication.
determining whether all of the one or more replicas are designated for de-duplication. Applicant argues Zhang indicates that the object index is marked for deletion, and deletion requests are sent to all data nodes pointed to by the index. There is no mention at all of replicas or determining how replicas are designated.
	Examiner respectfully disagrees and finds Zhang does teach determining whether all of the one or more replicas are designated for de- duplication at [0057], as an existing object may be deleted via the object deletion API. A client requests to delete an object. When a data node receives the deletion request, it may delete the object replica on it and the index node marks the object index to be deleted and sends the deletion requests to all the data nodes pointed to by the object index. When the data node receives the deletion request, it may delete the object replica stored on it and send back deletion acknowledgement).

Applicant argues Yueh does not teach storing a copy of the first object at a second location different from the first location when all of the one or more replicas are designated for de-duplication.  Applicant argues Yueh merely describes “storing a pointer or reference to a single instance of the data.” 
Examiner respectfully disagrees and find Yueh teaches storing a copy of the first object at a second location different from the first location when all of the one or more replicas are designated for de-duplication at column 6, lines 35-39, as a de-duplication client de-duplicates redundant data stored on (or being written to) a 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Zhangs’ system of a distributed object store which stores and deletes replicas of objects by utilizing the Yuen’s’ system of de-duplication in a shared architecture by providing a pointer to a single copy after replica data has been deleted in order to provide a means to rebuild an index from the data objects stored, as long as a last copy of the object is available (see Yuen: [0073]).

Rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN F RAYYAN whose telephone number is (571)272-1675. The examiner can normally be reached Monday 8am-4:00pm,T,TH 8-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/S.F.R/Examiner, Art Unit 2167                                                                                                                                                                                                        November 24, 2021

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167